230 F.2d 953
GENERAL SHOE CORPORATION, Appellant,v.UNITED STATES of America, Appellee.
No. 12333.
United States Court of Appeals Sixth Circuit.
March 15, 1956.

Appeal from the United States District Court for the Middle District of Tennessee, Nashville; Elmer D. Davies, Judge.
Bass, Berry & Sims, Nashville, Tenn., Roberts & McInnis, Washington, D. C., for appellant.
H. Brian Holland, Ellis N. Slack, Washington, D. C., Fred Elledge, Jr., Nashville, Tenn., for appellee.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
The judgment of the district court, 117 F. Supp. 668, is reversed. United States v. Leslie Salt Company, 350 U.S. 383, 76 S. Ct. 416.